 1                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 2
                                                                    Jan 31, 2020
 3                                                                      SEAN F. MCAVOY, CLERK


 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 IAN HALL, on behalf of himself and all
10 others similarly situated,                       NOS. 2:19-cv-00239-SAB;
11        Plaintiff,                                       2:19-cv-00143-SAB
12        v.
13 MACHOL & JOHANNES, LLC, a
14 Washington limited liability company;            ORDER DISMISSING CLAIMS
15        Defendant.
16
17        Before the Court is a Stipulated Motion for Order of Dismissal of Hall v.
18 Machol Only, ECF No. 17, filed in cause number 2:19-cv-00143-SAB. Pursuant to
19 Fed. R. Civ. P. 41(a) and the joint wishes of the parties, Plaintiff Ian Hall’s claims
20 against Defendant Machol & Johannes, LLC, are dismissed with prejudice and
21 without costs or fees.
22        Accordingly, IT IS HEREBY ORDERED:
23        1. The Stipulated Motion for Order of Dismissal of Hall v. Machol Only,
24             ECF No. 17 in cause number 2:19-cv-00143, is GRANTED.
25        2. Case Number 2:19-cv-0239 is DISMISSED with prejudice and without
26             costs or attorney’s fees to any party.
27 //
28 //

     ORDER DISMISSING CLAIMS Ԅ 1
 1       3. Any pending motions in case number 2:19-cv-0239 are dismissed as
 2           moot, and the trial date and remaining pretrial deadlines are stricken.
 3       IT IS SO ORDERED. The District Court Executive is hereby directed to
 4 file this Order and provide copies to counsel
 5       DATED this 31st day of January 2020.
 6
 7
 8
 9
10
11                          Stanley A. Bastian
12                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CLAIMS Ԅ 2
